 Case 19-30174-sgj13 Doc 33 Filed 09/03/19                    Entered 09/03/19 12:55:06             Page 1 of 6


                                      Office of the Standing Chapter 13 Trustee
                                                    105 Decker Ct
                                                 Suite 1150 11th Floor
                                                    irving.TX 75062
                                                     (214)855-9200
8/23/2019




WARREN AND MIGLIACCIO LLP
3600 SHIRE BLVD
SUITE 205
RICHARDSON, TX 75082


Re:    Case#: 19-30174-SGJ-13
       Debtor: MARYSE DUNBAR




Enclosed please find the Modification of Plan After Confirmation, Notice of Hearing and Trustee's Pre-Hearing Conference
and Certificate of Service for your review. If no changes are necessary, please file all three documents as one under the
category Plan/Chapter 13 Plan in the CM/ECF system. In the text box provided "with COS. Pre-Hearing Conference
to be held on 10/17/2019 at 8:30 a.m. at Dal Chi3 Ofc." You will not need to docket a separate Notice of Hearing or
Certificate of Service if you docket the COS and Pre-Hearing Conference Information in the text box of the Plan/Chapter
13 plan event. If you are not set up on CM/ECF you may file the original documents with the Bankruptcy Clerk and send
us a file-marked copy so that we may set it on the Modification Pre-Hearing docket. If changes are necessary, please
email your request to postconf@dallasch13.com.

The modification MUST be filed by 9/23/2019. If it is not, it wili be disregarded and you wiil need to request a
new modification.

As a reminder, please be sure service to all parties-in-interest is at least twenty four (24) days prior to the pre-hearing
conference date set. If 24 days notice is not provided, you wiil need to request an amended modification with a
new hearing date.


Kendal Edwards
Post Confirmation Department
Case 19-30174-sgj13 Doc 33 Filed 09/03/19   Entered 09/03/19 12:55:06   Page 2 of 6
Case 19-30174-sgj13 Doc 33 Filed 09/03/19   Entered 09/03/19 12:55:06   Page 3 of 6
Case 19-30174-sgj13 Doc 33 Filed 09/03/19   Entered 09/03/19 12:55:06   Page 4 of 6
Label Matrix for Case   19-30174-sgj13 Doc 33
                 local noticing            1100Filed  09/03/19
                                                Commerce Street      Entered 09/03/19 12:55:06       PageFederal
                                                                                        American Heritage   5 of Credit
                                                                                                                  6     Union
0539-3                                     Room 1254                                    Attn: Bankruptcy
Case 19-30174-sgj13                        Dallas, TX 75242-1305                        2060 Red Lion Road
Northern District of Texas                                                              Philadelphia, PA 19115-1699
Dallas
Tue Sep 3 11:57:32 CDT 2019
Barclays Bank Delaware                     Capital One                                  Capital One Bank (USA), N.A.
Attn: Correspondence                       Attn: Bankruptcy                             by American InfoSource as agent
PO Box 8801                                PO Box 30285                                 PO Box 71083
Wilmington, DE 19899-8801                  Salt Lake City, UT 84130-0285                Charlotte, NC 28272-1083


Dept of Ed / Navient                          Equifax                                        Experian
Attn: Claims Dept                             P.O. Box 740241                                P.O. Box 4500
PO Box 9635                                   Atlanta, Georgia 30374-0241                    Allen, TX 75013-1311
Wilkes Barr, PA 18773-9635


Home Point Financial Corp                     Home Point Financial Corporation               Home Point Financial Corporation
Attn: Correspondence                          11511 Luna Road, Suite 300                     c/o D. Anthony Sottile, Authorized Agent
11511 Luna Rd, Ste 200                        Farmers Branch, TX 75234-6451                  394 Wards Corner Road, Suite 180
Farners Branch, TX 75234-6451                                                                Loveland, OH 45140-8362


Internal Revenue Service                      Lendmark Financial Services                    Navient Solutions, LLC. on behalf of
PO BOX 7346                                   1735 North Brown Road                          Department of Education Loan Services
Philadelphia, PA 19101-7346                   Suite 300                                      PO BOX 9635
                                              Lawrenceville, GA 30043-8228                   Wilkes-Barre, PA 18773-9635


Ncc Business Svcs Inc                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC           SANTANDER CONSUMER USA
9428 Baymeadows Rd. Suite 200                 PO BOX 41067                                   P.O. Box 560284
Jacksonville, FL 32256-7912                   NORFOLK VA 23541-1067                          Dallas, TX 75356-0284



Santander Consumer USA                        Santander Consumer USA                         Stonegate Mortgage Corp
Attn: Bankruptcy                              Po Box 660633                                  PO Box 7097
PO Box 961245                                 Dallas, TX 75266-0633                          Indianapolis, IN 46207-7097
Fort Worth, TX 76161-0244


Synchrony Bank/Care Credit                    T Mobile/T-Mobile USA Inc                      TWC Revenue & Trust Management
Attn: Bankruptcy Dept                         by American InfoSource as agent                Texas Workforce Commission
PO Box 965061                                 PO Box 248848                                  PO Box 149352
Orlando, FL 32896-5061                        Oklahoma City, OK 73124-8848                   Austin TX 78714-9352


TransUnion Consumer Relations                 U.S. Department of Housing and Urban Develop   United States Trustee
P.O. Box 2000                                 451 7th Street S.W.                            1100 Commerce Street
Chester, PA 19016-2000                        Washington, DC 20410-0002                      Room 976
                                                                                             Dallas, TX 75242-0996


Virginia Employment Commission                Christopher M. Migliaccio                      Maryse Dunbar
PO Box 26971                                  Warren & Migliaccio, LLP                       223 Linda Lane
Richmond, Virginia 23261-6971                 3600 Shire Blvd. Suite 205                     Duncanville, TX 75137-4040
                                              Richardson, TX 75082-2239
Thomas Powers Case 19-30174-sgj13 Doc 33 Filed 09/03/19                          Entered 09/03/19 12:55:06            Page 6 of 6
105 Decker Court, Ste 1150
Irving, TX 75062-3137




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
c/o Barclaycard
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Home Point Financial Corporation                  End of Label Matrix
                                                     Mailable recipients    30
                                                     Bypassed recipients     1
                                                     Total                  31
